Case: 17-14772         Date Filed: 04/03/2019    Page: 1 of 11


                                                                               [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 17-14772
                             ________________________


                       D.C. Docket No. 2:14-cv-01163-KS-WC


BONNY EDWARD TAYLOR,
as the Personal Representative and Administrator
of the Estate of Almus Reed Taylor,

                                                         Plaintiff - Appellant,

                                           versus

HENRY P. HUGHES,
in his individual capacity,
BILL BLUE,
in his individual capacity, et al.

                                                         Defendants – Appellees.

                             ________________________

                      Appeal from United States District Court
                        for the Middle District of Alabama
                           _______________________

                                       (April 3, 2019)
               Case: 17-14772       Date Filed: 04/03/2019      Page: 2 of 11


Before TJOFLAT, NEWSOM, and GILMAN, * Circuit Judges.

GILMAN, Circuit Judge:

       Almus Taylor died from internal bleeding after being kept in a jail holding

cell overnight. Bonny Edward Taylor, Almus’s father and the Administrator of

Almus’s estate, sued the jail guards under 42 U.S.C. § 1983 and Alabama state

law, alleging that they were deliberately indifferent to Almus’s serious medical

needs. The district court dismissed Bonny’s claims because of qualified immunity,

state-agent immunity, and Alabama Code § 14-6-1.

       This appeal raises two questions: (1) whether qualified immunity shields the

guards from Bonny’s deliberate-indifference claim based on the U.S. Constitution,

and (2) whether state-agent immunity and Alabama Code § 14-6-1 shield the

guards from Bonny’s state-law claims. For the reasons set forth below, we

REVERSE the judgment of the district court and REMAND the case for further

proceedings consistent with this opinion.

I.     BACKGROUND

       Several material facts in this case are subject to genuine disputes, but we

will resolve such disputes in Bonny’s favor because his claims were dismissed on




*
 Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting by
designation.

                                               2
               Case: 17-14772   Date Filed: 04/03/2019   Page: 3 of 11


summary judgment. With this understanding in mind, we will apply the law to the

following factual scenario:

      On November 16, 2013, Covington County Deputy Kyle Adams found

Almus in a battered pickup truck that was stopped in the middle of the road. The

driver-side door of the truck was in the truck’s bed. Almus was lying across the

seat, had scratches on his arms, and was unable to walk on his own. Deputy

Adams called Emergency Medical Services (EMS) and the Alabama Highway

Patrol.

      An EMS team and Alabama State Trooper Chase Amis came to the scene.

The parties dispute whether EMS performed a medical evaluation. Although

Almus said that he had been in an accident, Trooper Amis claimed to have seen no

evidence that an accident had actually occurred. Almus refused to take an

ambulance to the hospital unless he could bring his dogs. The EMS team refused

to accommodate Almus’s request, so they asked him to sign a release stating that

he did not want to go to the hospital. Almus was unable to sign the release, but the

EMS team accepted Almus making a mark on the form. Trooper Amis then

arrested Almus for driving under the influence and took him to the Covington

County Jail.

      Defendants Ben Hunter, Bill Blue, and Roy Parker were the jail guards on

duty. Almus arrived at 9:33 p.m., appeared highly intoxicated, and had to be


                                         3
              Case: 17-14772     Date Filed: 04/03/2019   Page: 4 of 11


assisted while walking to the holding cell. According to the guards, Trooper Amis

said that Almus was “medically cleared” and “just drunk.” But the Booking

Medical Log reflects Almus’s statement that “he [was] all busted up from [a] car

wreck.”

      Also in dispute is whether Almus cried out for help during the night and

whether the guards heard Almus’s cries. According to several of Almus’s fellow

detainees, Almus spent several hours moaning and crying out in pain. They said

that Almus told the guards that he had been in an accident and was “dying” and

“broke up” inside. The record further contains evidence that Almus begged for

medical attention, but was told by the guards to “shut up.” None of the guards

called for medical help.

      According to jail guard Hunter, however, he checked on Almus at 5:00 a.m.

and asked if Almus needed medical attention. Almus purportedly replied that he

was in pain but could wait until the nurse arrived a little later. Hunter’s deposition

testimony, however, is inconsistent with that from one of Almus’s fellow detainees

and is not corroborated by other evidence.

      The jail’s nurse arrived at around 6:00 or 6:30 a.m. that morning. When the

nurse tried to assess Almus’s condition, he slid onto the ground and spit up blood.

An officer called 911 and Almus was taken away in an ambulance. Almus died on

his way to the hospital from internal bleeding.


                                          4
             Case: 17-14772     Date Filed: 04/03/2019   Page: 5 of 11


      Bonny sued the jail guards on behalf of Almus’s estate, alleging that the

guards violated Almus’s rights under both the U.S. Constitution and state law. The

district court concluded that the guards were protected by qualified immunity,

state-agent immunity, Alabama Code § 14-6-1 (a statute that provides conditional

immunities to sheriffs and jail guards). As a result, the court granted summary

judgment for the guards on all counts. Bonny then filed this timely appeal.

II.   ANALYSIS

      A.     Standard of review

      Summary judgment is appropriate if the evidence before the court

demonstrates that “there is no genuine dispute of material fact and that the moving

party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We review

de novo the district court’s grant of summary judgment. Pace v. CSX Transp.,

Inc., 613 F.3d 1066, 1068 (11th Cir. 2010) (reviewing state-law claims); Tinney v.

Shores, 77 F.3d 378, 380 (11th Cir. 1996) (reviewing federal claims).

      B.     Constitutional claims and qualified immunity

      Qualified immunity shields “government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson

v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982)). This doctrine “balances two important interests—the need to


                                          5
              Case: 17-14772     Date Filed: 04/03/2019   Page: 6 of 11


hold public officials accountable when they exercise power irresponsibly and the

need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Id. There are two parts to the

qualified-immunity analysis: (1) the relevant facts must set forth a violation of a

constitutional right, and (2) the defendant must have violated a constitutional right

that was clearly established at the time of defendant’s conduct. Id. at 232.

      Bonny contends that the guards violated Almus’s constitutional rights by

being deliberately indifferent to his serious medical needs. Under the Eighth

Amendment, prisoners have a right to receive medical treatment for their illnesses

and injuries. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference

to the serious medical needs of a prisoner is therefore a constitutional violation. Id.

Pretrial detainees like Almus are protected to the same extent as prisoners by the

Fourteenth Amendment’s due process clause. Cook ex rel. Estate of Tessier v.

Sheriff of Monroe Cty., 402 F.3d 1092, 1115 (11th Cir. 2005).

      To establish a constitutional deliberate-indifference claim, Bonny must

demonstrate “(1) [that Almus had] a serious medical need; (2) the defendants’

deliberate indifference to that need; and (3) causation between that indifference

and [Almus’s] injury.” See Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306–07

(11th Cir. 2009). The district court concluded that Bonny did not set forth




                                          6
              Case: 17-14772     Date Filed: 04/03/2019    Page: 7 of 11


sufficient evidence to raise a genuine dispute of material fact regarding the first

two elements of that claim.

             1.     Serious medical need

      A serious medical need is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Id. at 1307 (quoting Hill v.

Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994), overruled in

part on other grounds by Hope v. Pelzer, 536 U.S. 730 (2002)). “[T]he medical

need must be one that, if left unattended, poses a substantial risk of serious harm.”

Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003) (citation and internal

quotation marks omitted). Because Almus was not assessed by a physician, the

question before us is whether Almus had a serious medical need that a reasonable

lay person would have easily recognized as requiring a doctor’s attention. See

Mann, 588 F.3d at 1307. We also consider whether a delay in treatment

exacerbated the medical need or caused additional complications. Hill, 40 F.3d at

118–89.

      The guards were presented with conflicting information when Almus was

brought to the jail. Although Trooper Amis said that Almus was “medically

cleared” and “just drunk,” Almus reported that he was “all busted up from [a] car

wreck.” Regardless of this initial uncertainty, the facts presented by Bonny show


                                           7
              Case: 17-14772      Date Filed: 04/03/2019   Page: 8 of 11


that a material adverse change occurred during the night. Other detainees reported

that Almus spent several hours moaning, crying out in pain, and begging for

medical help. Almus was allegedly told by the guards to “shut up.” The guards,

however, claim that Almus seemed fine and was just breathing heavily and

moaning.

      This conflict in testimony presents a genuine dispute of material fact as to

whether Almus had a serious medical need, thus precluding summary judgment in

the guards’ favor. See Fed. R. Civ. P. 56(a); see also Kuhne v. Florida Dep’t of

Corr., 745 F.3d 1091, 1096–97 (11th Cir. 2014) (concluding that, in a prisoner’s

deliberate-indifference claim, a factual dispute about whether the prisoner signed a

form refusing treatment precluded summary judgment). If Almus was begging for

medical help, crying out in pain, and informing the guards that he was dying, then

a reasonable jury could conclude that a lay person would recognize the need for a

doctor’s attention.

             2.       Deliberate indifference

      Deliberate indifference to a serious need is a constitutional violation because

it “constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by the

Eighth Amendment.” Estelle, 429 U.S. at 104 (quoting Gregg v. Georgia, 428
U.S. 153, 173 (1976) (plurality opinion)). And “[c]hoosing to deliberately

disregard” an inmate’s complaints of pain “without any investigation or inquiry” is


                                           8
                Case: 17-14772    Date Filed: 04/03/2019   Page: 9 of 11


being willfully blind to pain. Goebert v. Lee County, 510 F.3d 1312, 1328 (11th

Cir. 2007).

         A reasonable jury could conclude that the guards were not entitled to rely on

Trooper Amis’s statement that Almus was “just drunk,” particularly because

Almus reported that he was “all busted up from [a] car wreck.” In addition, a jury

could conclude that the guards’ willful disregard of what they heard and observed

during the night made them deliberately indifferent to Almus’s serious medical

needs.

         The district court also erred by requiring Bonny to present evidence that the

guards knew the cause of Almus’s injury and the specific nature of Almus’s

medical problem. It concluded that “[e]ven if Defendants were aware of the cries

of pain that [the other detainees] testify [that Almus] made during the night, the

risk of internal bleeding was not ‘so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.’”

         But a guard does not need to know a detainee’s specific medical condition to

be deliberately indifferent to his or her serious medical need. M.D. by Stukenberg

v. Abbott, 907 F.3d 237, 252 (5th Cir. 2018) (concluding that courts do not require

state officials to be warned of a “specific danger” to be held liable for deliberate

indifference to a serious medical need (emphasis in original)). Liability can attach




                                            9
             Case: 17-14772     Date Filed: 04/03/2019    Page: 10 of 11


even if a prison official knows only that, if no action is taken, the detainee faces a

“substantial risk of serious harm.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

      Almus’s guards could therefore have been liable for deliberate indifference

if Almus had been suffering from, say, appendicitis or another condition that was

totally unrelated to the car crash if they ignored Almus’s cries for help and medical

attention. In other words, a jury could find that a reasonable lay person, witnessing

an individual crying out in pain for several hours and stating that he was “dying”

and “broke up” inside, would recognize that a doctor’s attention was necessary to

address whatever health problem the individual might be experiencing.

      C.     State-law claims and state-agent immunity

      The guards next claim immunity under Alabama state law. Section 14-6-1

of the Alabama Code provides immunity for jail guards “as long as such persons

are acting within the line and scope of their duties and are acting in compliance

with the law.” Ala. Code § 14-6-1. In addition, Alabama state-agent immunity

shields state employees from tort liability regarding discretionary acts unless they

acted willfully, maliciously, fraudulently, in bad faith, beyond their authority, or

under a mistaken interpretation of the law; violated federal or constitutional law; or

did not comply with Alabama laws, rules, or regulations. Hollis v. City of

Brighton, 950 So. 2d 300, 307–08 (Ala. 2006).




                                          10
             Case: 17-14772     Date Filed: 04/03/2019   Page: 11 of 11


       As discussed in the prior section, the guards potentially violated Almus’s

constitutional rights by being deliberately indifferent to his serious medical needs.

And § 14-6-1 and state-agent immunity do not immunize the guards from liability

under state law if they violated Almus’s constitutional rights. See Ala. Code

§ 14-6-1; Ex parte Rizk, 791 So. 2d 911, 913–14 (Ala. 2000) (stating that

state-agent immunity does not protect state agents “when the Constitution or laws

of the United States . . . require otherwise . . . .” (quoting Ex parte Cranman, 792
So. 2d 392, 405 (Ala. 2000)). The district court thus erred in granting summary

judgment to the guards on Almus’s state-law claims.

III.   CONCLUSION

       For all the reasons set forth above, we REVERSE the judgment of the

district court and REMAND the case for further proceedings consistent with this

opinion.




                                          11